United States Court of Appeals
                                                                  Fifth Circuit
                                                                 F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                    June 22, 2005

                                                              Charles R. Fulbruge III
                                                                      Clerk
                              No. 04-40776
                          Conference Calendar


UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

versus

RAUL LARA-LOPEZ,

                                        Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. 2:04-CR-134-1
                         --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Raul Lara-Lopez has moved for

leave to withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).       Lara-Lopez has not responded to

his counsel’s motion.     Our independent review of the brief and

the record discloses no nonfrivolous issues for appeal.

Counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the appeal is

DISMISSED.     See 5TH CIR. R. 42.2.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.